                 Case 7:19-cv-10708-KMK Document 12 Filed 08/28/20 Page 1 or 1
                 Case 7:19-cv-10708-KMK Document 13 Filed 08/28/20 Page 1 of 1


                                              LAW OFFICES OF

                                STUART D.MARKowrrz, P.C.
                                      575 JERICHO TURNPIKE• SUITE 210
                                          JERICHO, NEW YORK 11753
                                                (516) 935-3500
STUART D. MARKOWITZ                     smarlcowitz@madowitz-law.com                            FACSIMILE
                                                                                               (516) 935-3599
 EFRAIN RAMOS, JR.
                                                           August 28, 2020




    Vuz Electronic Case Filine

    Hon. Kenneth M. Karas
    United States District Court
    Southern District of New York
    500 Pearl Street
    New York, New York 10007-1312

            RE:       State Farm Mutual Automobile Insurance Company a/s/o Toni Ann Plati
                      v. United States of America
                      Case No.: 7:19-cv-10708-KMK

    Dear Judge Karas:

          This office represents plaintiff, State Farm Mutual Automobile Insurance Company a/s/o
    Toni Ann Plati in the above-referenced matter.

            I am writing this letter to respectfully request that the Status Conference scheduled for
    Monday, September 14, 2020 be adjourned on consent to October 14, 2020 at 11:30 a.m.,by
    teleconference. I have communicated with Assistant United States Attorney, Joshua E. Kahane and
    he has specifically consented to this request.

           The reason for this request is that Plaintiff and Defendant are exploring settlement
    opportunities.

           If the Court will require any additional information or documents, please advise the
    undersigned. Thank you for your assistance in this matter.


            If the Court will require any additional information we would respectfully request that the
    Court contact the undersigned.
      Granted.

      So Ordered.



      ~L
    SDM:sa       8128120
                                                                                      ,ESQ.
